April 7, 2006


Mr. Christopher D. Bowers
Assistant City Attorney
1500 Marilla Street
7BN Dallas City Hall
Dallas, Tx 75201-6318

Mr. Roger Albright
The Law Offices of Roger Albright
3301 Elm Street
Dallas, TX 75226-1637

RE:   Case Number:  04-0263
      Court of Appeals Number:  05-03-00022-CV
      Trial Court Number:  DV-00-01591-L

Style:      CITY OF DALLAS, TEXAS, BOARD OF ADJUSTMENT OF THE CITY OF
      DALLAS, TEXAS, AND RAJ SHARMA, IN HIS CAPACITY AS THE BUILDING
      OFFICIAL OF THE CITY OF DALLAS
      v.
      DOUG VANESKO AND GRACE VANESKO

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Ms. Lisa Matz       |
|   |Ms. Maxine Aaronson |
|   |Ms. Angela Annette  |
|   |Hunt                |
|   |Mr. Snapper L.  Carr|
|   |                    |
|   |Mr. Jim Hamlin      |
|   |Ms. Julia F. Pendery|
|   |                    |
|   |Mr. Jonathan G.     |
|   |Vinson              |